Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected due to the following minor informalities:
¶ [0034], line 1 refers to the training computer system 150 as numeral “1500”.  
¶[0037], line 1 refers to Fig. 1 as “Fig. 1A”. Lines 4-5 recite “the communication assistance models 120”, but numeral 120 in Fig. 1 represents convolutional neural networks.
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Numeral 122 in Fig. 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 10 and 16 are objected to because of the following informalities:  
In claim 10, insert “and” after the semicolon in line 3 on p. 15.  
In claim 16, line 3, there is a word missing after “masks”. Examiner interprets the limitation to mean “apply masks to”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small” in claims 3 and 12 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, Examiner interprets “a small fraction” to mean a number below a predetermined threshold.
In Claim 10, the last 2 lines are indefinite for multiple reasons. It does not make sense to deactivate a connection before it has been activated. The limitation “the one or more inactive connections specified by the connection pattern” in the last line lacks sufficient antecedent basis. For purposes of examination, Examiner interprets “deactivating” in line 2 from the end as “preventing an activation of”, and the last line of claim 10 as “
Claim 11, line 3 recites the limitations "the plurality of input filters and the plurality of output filters". There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, examiner interprets these limitations as the plurality of first filters and the plurality of second filters.
Claim 15, lines 2-3 recites the limitation “the one or more active connections.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner interprets this limitation as “
Claim 16 recites “deactivating one or more connections”. It does not make sense to deactivate a connection before it has been activated. For purposes of examination, Examiner interprets “deactivating” as “preventing the activation of”.
Claims 11-16 are rejected for failing to cure the deficiencies of claim 10 upon which they depend. 
Claim 19 is indefinite because Examiner does not understand what is meant by “adjusting the first connection pattern of the convolutional neural network to the second connection pattern.” For purposes of examination, examiner interprets claim 19 as adjusting the first connection pattern in response to the enforcing of the second connection pattern.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a convolutional neural network. The broadest reasonable interpretation of a convolution neural network includes software per se, as discussed in MPEP 2106.03(I). For the sake of compact prosecution, Examiner has analyzed claims 1-9 under Step 2 of the 35 U.S.C. 101 inquiry.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

CLAIM 1
Step 1: The claim does not recite a statutory category.
Step 2A Prong 1: The claim recites the following limitations:
an input convolutional layer having a plurality of associated input filters; 
an output convolutional layer having a plurality of associated output filters; 
implements a connection pattern defining connections between the plurality of input filters and the plurality of output filers, the connection pattern specifying that at least one output filter of the plurality of output filters is connected to only a subset of the plurality of input filters.
	These limitations are mathematical calculations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements: A convolutional neural network. A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1.
Step 1: The claim does not recite a statutory category.
Step 2A Prong 1: The claim incorporates the judicial exceptions of claim 1. The claim recites the following limitations:
wherein the connection pattern specifies one or more active connections and one or more inactive connections between the plurality of input filters and the plurality of output filters.
These limitations are mathematical calculations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements: convolutional neural network. A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 2.
Step 1: The claim does not recite a statutory category.
Step 2A Prong 1: The claim incorporates the judicial exceptions of claim 2. The claim recites the following limitations:
wherein the one or more active connections comprise a small fraction of a total number of possible connections between the plurality of input filters and the plurality of output filters.
These limitations are mathematical calculations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements: convolutional neural network. A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 4 incorporates the rejection of claim 2.
Step 1: The claim does not recite a statutory category. 
Step 2A Prong 1: The claim incorporates the judicial exceptions of claim 2. The claim recites the following limitations:
wherein the one or more active connections are determined randomly.
These limitations are mathematical calculations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements: convolutional neural network. A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 2.
Step 1: The claim does not recite a statutory category.
Step 2A Prong 1: The claim incorporates the judicial exceptions of claim 2. The claim recites the following limitations:
wherein the one or more inactive connections are determined randomly.
These limitations are mathematical calculations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements: convolutional neural network. A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 6 incorporates the rejection of claim 1.
Step 1: The claim does not recite a statutory category.
Step 2A Prong 1: The claim incorporates the judicial exceptions of claim 1. The claim recites the following limitations:
wherein the connection pattern is a sparse connection pattern.
These limitations are mathematical calculations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements: convolutional neural network. A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 7 incorporates the rejection of claim 1.
Step 1: The claim does not recite a statutory category.
Step 2A Prong 1: The claim incorporates the judicial exceptions of claim 1. The claim recites the following limitations:
wherein the input convolutional layer and the output convolutional layer comprise a plurality of neurons arranged in three dimensions.
These limitations are mathematical calculations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements: convolutional neural network. A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 8 incorporates the rejection of claim 1.
Step 1: The claim does not recite a statutory category. 
Step 2A Prong 1: The claim incorporates the judicial exceptions of claim 1. The claim recites the following limitations:
one or more pooling layers and one or more fully connected layers.
These limitations are mathematical calculations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements: convolutional neural network. A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 9 incorporates the rejection of claim 8.
Step 1: The claim does not recite a statutory category. 
Step 2A Prong 1: The claim incorporates the judicial exceptions of claim 8. The claim recites the following limitations:
at least one pooling layer of the one or more pooling layers separates the input convolutional layer and the output convolutional layer.
These limitations are mathematical calculations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements: convolutional neural network. A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 10
Step 1: The claim recites a product, one of the four categories of patent eligible subject matter. 
Step 2A Prong 1: The claim recites the following limitations:
the connection pattern defining connections between a plurality of first filters 14associated with a first convolutional layer and a plurality of second filters associated with a second convolutional layer, the connection pattern specifying that at least one of the plurality of second filters is connected to only a subset of the plurality of first filters; 
deactivating one or more connections… corresponding to the one or more inactive connections specified by the connection pattern.
	These limitations are mathematical calculations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
accessing data indicative of a connection pattern associated with a convolutional neural network
Accessing data is mere data gathering, an insignificant extra-solution activity as discussed in MPEP 2106.05(g). A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accessing data is mere data gathering, an insignificant extra-solution activity as discussed in MPEP 2106.05(g). A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). Additionally, accessing data is well-understood, routine, conventional activity of retrieving information from memory, as discussed in MPEP 2106.05(d)(II), example (iv). The claim is not patent eligible.

CLAIM 11 incorporates the rejection of claim 10.
Step 1: The claim recites a product, one of the four categories of patent eligible subject matter. 
Step 2A Prong 1: The claim incorporates the judicial exceptions of claim 10. The claim recites the following limitations:
wherein the connection pattern specifies one or more active connections and one or more inactive connections between the plurality of input filters and the plurality of output filters.
These limitations are mathematical calculations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 12 incorporates the rejection of claim 11.
Step 1: The claim recites a product, one of the four categories of patent eligible subject matter. 
Step 2A Prong 1: The claim incorporates the judicial exceptions of claim 11. The claim recites the following limitations:
wherein the one or more active connections comprise a small fraction of a total number of possible connections between the plurality of first filters and the plurality of second filters.
These limitations are mathematical calculations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 13 incorporates the rejection of claim 11.
Step 1: The claim recites a product, one of the four categories of patent eligible subject matter. 
Step 2A Prong 1: The claim incorporates the judicial exceptions of claim 11. The claim recites the following limitations: wherein the one or more active connections are determined randomly.
These limitations are mathematical calculations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 14 incorporates the rejection of claim 11.
Step 1: The claim recites a product, one of the four categories of patent eligible subject matter. 
Step 2A Prong 1: The claim incorporates the judicial exceptions of claim 11. The claim recites the following limitations: wherein the one or more inactive connections are determined randomly.
These limitations are mathematical calculations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 15 incorporates the rejection of claim 10.
Step 1: The claim recites a product, one of the four categories of patent eligible subject matter. 
Step 2A Prong 1: The claim incorporates the judicial exceptions of claim 10. The claim recites the following limitations: 
the operations further comprising activating one or more connections associated with the one or more active connections specified by the connection pattern.
These limitations are mathematical calculations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 16 incorporates the rejection of claim 10.
Step 1: The claim recites a product, one of the four categories of patent eligible subject matter. 
Step 2A Prong 1: The claim incorporates the judicial exceptions of claim 10. The claim recites the following limitations: 
wherein deactivating one or more connections… comprises applying masks one or more tensor parameters associated with each of the one or more connections.
These limitations are mathematical calculations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements: convolutional neural network. A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A convolutional neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (“DSD: Regularizing Deep Neural Networks with Dense-Sparse-Dense Training Flow”) in view of O’Shea et al. (“An Introduction to Convolutional Neural Networks”).

Regarding CLAIM 1, Han teaches: A convolutional neural network, comprising: (P. 3, Table 1, row 1 teaches AlexNet is a CNN)
an input convolutional layer having a plurality of associated input… ; and (A sparse input layer having a plurality of associated input neurons is taught primarily by the first layer of the middle network in Fig. 1 on P. 2. Note that under BRI, the two hidden layers may also be interpreted as input layers because they receive inputs. Support for sparsity is found at P. 1, Abstract, lines 6-8; and P. 2, Algorithm 1, “Sparse Phase” teaches a mask in line 1. Page 3, § 3.1, row 2 teaches 5 convolutional layers.)
an output convolutional layer having a plurality of associated output… ; (A sparse output layer having a plurality of associated output neurons is taught primarily by the last layer in the middle network in Fig. 1 on P. 2. Note that under BRI, the two hidden layers may also be interpreted as output layers because they generate outputs. Support for sparsity is found at P. 1, Abstract, lines 6-8; and P. 2, Algorithm 1, “Sparse Phase” teaches a mask in line 1. Page 3, § 3.1, row 2 teaches 5 convolutional layers.)
wherein the convolutional neural network implements a connection pattern defining connections between the plurality of input… and the plurality of output… , the connection pattern specifying that at least one output… of the plurality of output… is connected to only a subset of the plurality of input… . (The connection pattern is taught by the connections in the middle network in Fig. 1 on P. 2. Any output neurons satisfies the “at least one output [filter]” as claimed above. Support for a sparse connection pattern is found at P. 1, Abstract, lines 6-8; and P. 2, Algorithm 1, “Sparse Phase” teaches a mask in line 1. Page 3, § 3.1, row 2 teaches 5 convolutional layers.)
However, Han does not explicitly teach: input filters and output filters
	But O’Shea teaches: input filters and output filters (A filter is interpreted as an activation map in a channel of a convolutional layer. See P. 2, “Convolutional Neural Networks”, first paragraph; P. 4, first paragraph; and P. 6, first paragraph under Fig. 4.)
	Han and O’Shea are in the same field of endeavor, namely convolutional neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated O’Shea’s filters into Han’s AlexNet convolutional layers at Han p. 3, § 3.1, line 2. A motivation for the combination that CNNs use filters to process inputs to a layer. (O’Shea, P. 6, ¶ 1)

Regarding CLAIM 2, the combination of Han and O’Shea teaches: The convolutional neural network of claim 1, 
Han teaches: wherein the connection pattern specifies one or more active connections and one or more inactive connections between the plurality of input… and the plurality of output… . (P. 2, “Sparse Training”, lines 2-5. In Algorithm 1, “Sparse Phase”, a mask is generated in line 1 and applied in line 4.)
However, Han does not explicitly teach: input filters and output filters
But O’Shea teaches: input filters and output filters (A filter is interpreted as an activation map in a channel of a convolutional layer. See P. 2, “Convolutional Neural Networks”, first paragraph; P. 4, first paragraph; and P. 6, first paragraph under Fig. 4.)

Regarding CLAIM 3, the combination of Han and O’Shea teaches: The convolutional neural network of claim 2, 
Han teaches: wherein the one or more active connections comprise a small fraction of a total number of possible connections between the plurality of input… and the plurality of output… (P. 2, “Sparse Training”, lines 2-5. In Algorithm 1, “Sparse Phase”, a mask is generated in line 1 and applied in line 4.)
However, Han does not explicitly teach: input filters and output filters
But O’Shea teaches: input filters and output filters (A filter is interpreted as an activation map in a channel of a convolutional layer. See P. 2, “Convolutional Neural Networks”, first paragraph; P. 4, first paragraph; and P. 6, first paragraph under Fig. 4.)

Regarding CLAIM 4, the combination of Han and O’Shea teaches: The convolutional neural network of claim 2, 
Han teaches: wherein the one or more active connections are determined randomly. (P. 9, lines 1-5 teaches randomly pruning AlexNet during training.)

Regarding CLAIM 5, the combination of Han and O’Shea teaches: The convolutional neural network of claim 2, 
Han teaches: wherein the one or more inactive connections are determined randomly. (P. 9, lines 1-5 teaches randomly pruning AlexNet during training.)

Regarding CLAIM 6, the combination of Han and O’Shea teaches: The convolutional neural network of claim 1, 
Han teaches: wherein the connection pattern is a sparse connection pattern. (P. 2, “Sparse Training”, lines 2-5. In Algorithm 1, “Sparse Phase”, a mask is generated in line 1 and applied in line 4.)

Regarding CLAIM 7, the combination of Han and O’Shea teaches: The convolutional neural network of claim 1, 
Han teaches: wherein the input convolutional layer and the output convolutional layer comprise a plurality of neurons (Each layer in the middle network in Fig. 1 on P. 2 contains a plurality of neurons. Page. 3, § 3.1, line 2 teaches 5 convolutional layers.)
However, Han does not explicitly teach: arranged in three dimensions.
But O’Shea teaches: arranged in three dimensions.(O’Shea, P. 4, lines 1-3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged Han’s neurons in three dimensions of height, width, and depth. A motivation for the combination is that the CNN is comprised of neurons organized into three dimensions, which is a “way to best suit the need for dealing with the specific type of data” in both Han and O’Shea. (O’Shea, P. 3 “2 CNN Architecture”, and P. 4, lines 1-3)

Regarding CLAIM 8, the combination of Han and O’Shea teaches: The convolutional neural network of claim 1, 
Han teaches: further comprising… one or more fully connected layers. (P. 3, § 3.1, line 2 teaches 3 fully connected layers)
However, Han does not explicitly teach: one or more pooling layers and
	But O’Shea teaches: one or more pooling layers and (P. 8, § 2.3)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included O’Shea’s pooling layers in Han’s AlexNet at Han p. 3, § 3.1. A motivation for the combination is that pooling layers aim to gradually reduce the dimensionality of the representation, and thus further reduce the number of parameters and the computational complexity of the model. (O’Shea, p. 8, § 2.3, first paragraph)

Regarding CLAIM 9, the combination of Han and O’Shea teaches: The convolutional neural network of claim 8, 
However, Han does not explicitly teach: wherein at least one pooling layer of the one or more pooling layers separates the input convolutional layer and the output convolutional layer.
But O’Shea teaches: wherein at least one pooling layer of the one or more pooling layers separates the input convolutional layer and the output convolutional layer. (P. 8, last 3 lines (Note that “Figure 2” should read “Figure 5”); and P. 9, Fig. 5 and its caption. The BRI of the input convolutional layer includes both convolutional layers to the left the first pooling layer in Fig. 5, and the BRI of the output convolutional layer includes both convolutional layers to the right of the first pooling layer in Fig. 5.)
	It would have been obvious to one of ordinary skill in the art to have included O’Shea’s pooling layer between two convolutional layers in Han’s AlexNet CNN. A motivation for the combination is that pooling layers aim to gradually reduce the dimensionality of the representation, and thus further reduce the number of parameters and the computational complexity of the model. (O’Shea, p. 8, § 2.3, first paragraph)

Regarding CLAIM 10, Han teaches: One or more tangible, non-transitory computer-readable media storing computer-readable instructions that when executed by one or more processors cause the one or more processors to perform operations, the operations comprising: (The experimental results on p. 3, § 3.1, and Table 2, row DSD are evidence of computer-readable media, instructions, and processors.)
accessing data indicative of a connection pattern associated with a convolutional neural network, the connection pattern defining connections between a plurality of first… 14associated with a first convolutional layer and a plurality of second… associated with a second convolutional layer, the connection pattern specifying that at least one of the plurality of second… is connected to only a subset of the plurality of first…; (On p. 2, § 2, the paragraph “Sparse Training” teaches connections between neurons are pruned to create a sparse connection pattern. First and second pluralities of neurons in two convolutional layers include neurons in any two layers of a CNN. P. 3, Table 1, row 1 and § 3.1 teach a CNN AlexNet. In Fig. 1, the middle network illustrates a sparse connection pattern. The experimental results on p. 3, § 3.1, and Table 2, row DSD are evidence of accessing data.)
deactivating one or more connections in the convolutional neural network corresponding to the one or more inactive connections specified by the connection pattern. (“Deactivating” is interpreted as “preventing the activation of”. Han teaches this limitation at P. 2, “Sparse Training”, lines 2-5. In Algorithm 1, “Sparse Phase”, a mask is generated in line 1 and applied in line 4.)
However, Han does not explicitly teach: input filters and output filters
	But O’Shea teaches: input filters and output filters (A filter is interpreted as an activation map in a channel of a convolutional layer. See P. 2, “Convolutional Neural Networks”, first paragraph; P. 4, first paragraph; and P. 6, first paragraph under Fig. 4.)
	Han and O’Shea are in the same field of endeavor, namely convolutional neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated O’Shea’s filters into Han’s AlexNet convolutional layers at Han p. 3, § 3.1, line 2. A motivation for the combination that CNNs use filters to process inputs to a layer. (O’Shea, P. 6, ¶ 1)

Regarding CLAIM 11, the combination of Han and O’Shea teaches: The one or more tangible, non-transitory computer-readable media of claim 10, 
Han teaches: wherein the connection pattern specifies one or more active connections and one or more inactive connections between the plurality of input… and the plurality of output… . (P. 2, “Sparse Training”, lines 2-5. In Algorithm 1, “Sparse Phase”, a mask is generated in line 1 and applied in line 4.)
However, Han does not explicitly teach: input filters and output filters
	But O’Shea teaches: input filters and output filters (A filter is interpreted as an activation map in a channel of a convolutional layer. See P. 2, “Convolutional Neural Networks”, first paragraph; P. 4, first paragraph; and P. 6, first paragraph under Fig. 4.)

Regarding CLAIM 12, the combination of Han and O’Shea teaches: The one or more tangible, non-transitory computer-readable media of claim 11, 
Han teaches: wherein the one or more active connections comprise a small fraction of a total number of possible connections between the plurality of first… and the plurality of second… (P. 2, “Sparse Training”, lines 2-5. In Algorithm 1, “Sparse Phase”, a mask is generated in line 1 and applied in line 4.)
However, Han does not explicitly teach: input filters and output filters
	But O’Shea teaches: input filters and output filters (A filter is interpreted as an activation map in a channel of a convolutional layer. See P. 2, “Convolutional Neural Networks”, first paragraph; P. 4, first paragraph; and P. 6, first paragraph under Fig. 4.)

Regarding CLAIM 13, the combination of Han and O’Shea teaches: The one or more tangible, non-transitory computer-readable media of claim 11, 
Han teaches: wherein the one or more active connections are determined randomly. (P. 9, lines 1-5 teaches randomly pruning AlexNet during training.)

Regarding CLAIM 14, the combination of Han and O’Shea teaches: The one or more tangible, non-transitory computer-readable media of claim 11, 
Han teaches: wherein the one or more inactive connections are determined randomly. (P. 9, lines 1-5 teaches randomly pruning AlexNet during training.)

Regarding CLAIM 15, the combination of Han and O’Shea teaches: The one or more tangible, non-transitory computer-readable media of claim 10, 
Han teaches: the operations further comprising activating one or more connections associated with the one or more active connections specified by the connection pattern. (P. 2, “Sparse Training”, lines 2-5. In Algorithm 1, “Sparse Phase”, a mask is generated in line 1 and applied in line 4.)

Regarding CLAIM 16, the combination of Han and O’Shea teaches: The one or more tangible, non-transitory computer-readable media of claim 10, 
Han teaches: wherein deactivating one or more connections in the convolutional neural network comprises applying masks one or more tensor parameters associated with each of the one or more connections. (“Deactivating” is interpreted as “preventing the activation of”. P. 2, “Sparse Training”, lines 2-5. In Algorithm 1, “Sparse Phase”, a mask is generated in line 1 and applied in line 4.)

Regarding CLAIM 17, Han teaches: A computer-implemented method of training a convolutional neural network, the method comprising:
performing, by one or more computing devices, (The experimental results on p. 3, § 3.1, and the row DSD in Table 2 are evidence of a computing device) a first round of a machine learning training on a convolutional neural network while enforcing a first connection pattern between a plurality of first… and a plurality of second… of at least two convolutional layers of the convolutional neural network, wherein the first connection pattern specifies, for each second… , only a first subset of the plurality of first… to which the second… is connected; and (On p. 2, § 2, the paragraph “Sparse Training” teaches connections between neurons are pruned to create a sparse connection pattern. First and second pluralities of neurons in two convolutional layers include neurons in any two layers of a CNN. P. 3, Table 1, row 1 and § 3.1 teach a CNN AlexNet. A first round of training is taught by p. 1, Abstract, lines 6-8; P. 2, Algorithm 2, “Sparse Phase”. In Fig. 1, the middle network illustrates a sparse connection pattern for sparse training.)
subsequent to performing the first round of machine learning training, performing, by the one or more computing devices, a second round of the machine learning training on the convolutional neural network while enforcing a second connection pattern 15between the plurality of first… and the plurality of second… of the at least two convolutional layers of the convolutional neural network, wherein the second connection pattern specifies, for each second… , only a second subset of the plurality of first… to which such second… is connected, and wherein, for each second… , the second subset includes a larger number of first… than does the first subset. (On p. 3, the first paragraph teaches that all pruned connections between networks are restored and the network is retrained. See also P. 1, Abstract, lines 8-10; and P. 2, Algorithm 1, “Final Dense Phase”, lines 1-4. Fig. 1 shows that any given node in the second layer of the right-most network has more connections than a corresponding node in the sparse network.)
	However, Han does not explicitly teach: first filters and second filters
	But O’Shea teaches: first filters and second filters (A filter is interpreted as an activation map in a channel of a convolutional layer. See P. 2, “Convolutional Neural Networks”, first paragraph; P. 4, first paragraph; and P. 6, first paragraph under Fig. 4.)
	Han and O’Shea are in the same field of endeavor, namely convolutional neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated O’Shea’s filters into Han’s AlexNet convolutional layers at Han p. 3, § 3.1, line 2. A motivation for the combination that CNNs use filters to process inputs to a layer. (O’Shea, P. 6, ¶ 1)

Regarding CLAIM 18, the combination of Han and O’Shea teaches: The computer-implemented method of claim 17, 
Han teaches: further comprising implementing the convolutional neural network enforcing the first connection pattern. (Han teaches evaluating a sparse AlexNet. See P. 3, § 3.1, lines 2-3 and P. 4, Table 2, “Sparse” row.)

Regarding CLAIM 19, the combination of Han and O’Shea teaches: The computer-implemented method of claim 17, 
Han teaches: further comprising adjusting the first connection pattern of the convolutional neural network to the second connection pattern. (P. 2, Algorithm 1, “Final Dense Phase”, last line; P. 4, § 3.4, ¶ 3; and P. 5, Table 5, rows Sparse-Iter2 and DSD-Iter2. Table 1, lines 4-5 teach ResNet is a CNN.)

Regarding CLAIM 20, the combination of Han and O’Shea teaches: The computer-implemented method of claim 17, 
Han teaches: wherein the machine learning training comprises a backpropagation technique. (P. 2, Algorithm 1, “Sparse Phase” line 3 and “Final Dense Phase” line 2 are formulas for stochastic gradient descent using backpropagation.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (“Sparse Convolutional Neural Networks”) teaches sparse filters in a CNN layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127
                                                                                                                                                                                                        /NICHOLAS KLICOS/Primary Examiner, Art Unit 2145